Case 2:20-cr-20382-PDB-RSW ECF No. 25-12, PageID.277 Filed 05/03/21 Page 1 of 2




                 EXHIBIT 11
CaseDecember
     2:20-cr-20382-PDB-RSW
              29, 2020     ECF No. 25-12, PageID.278 Filed 05/03/21 Page 2 of 2



    Dear Judge Borman:

    My name is Donna Williams and I have been married to Dennis Williams for 45 years. In 2016,
    I retired as a civil servant with 33 years of government service. In my last position, I worked at
    the Great Lakes Naval Base in Illinois as a Contracting Officer for facilities service contracts. I
    served as a Marine in the Vietnam era which is where I met Denny. Denny and I raised two sons
    and we have two grandchildren. Denny has always been a loyal husband and a devoted role
    model for our boys. Denny had legal guardians at the age of 13, and did not grow up with his
    parents. He was determined our sons would have a boyhood with loving parents and experience
    a better life growing up. With this in mind, Denny coached Little League, raised money for
    better equipment, basefield fields and uniforms. Denny showed them how to work on cars and
    encouraged their interest in using their natural talent and aptitude in their school work and
    outside interests. He enjoys being a dad and now a proud Grandpa. Our son, Ryan served in the
    Marines and both Ryan and our younger son Matthew are good men with strong work ethic and
    good values.

    In 1997, Denny's brother died from mesothelioma as a result of years of asbestos exposure as a
    pipeliner. Denny helped his brother file a claim with the national mesothelioma claim center
    before he died. After Denny's brother died, the class action suit paid his brother's estate a
    million dollars as a victim of mesothelioma. As executor of his brother's estate, Denny worked
    tirelessly over a year with the courts ensuring the payouts were evenly distributed to his brother's
    family members including two adopted children from his brother's first wife. Even though
    Denny could have received a payment as executor, he never once accepted any fees ensuring his
    brother's family received all they deserved from his tragic death. Denny's brother trusted him
    and knew he had the character and moral responsibility to ensure his brother's family was treated
    fairly. I watched Denny raise funds to help foster kids just as another example of who he is.
    This past year has been the hardest, and saddest days of our lives, I can 't explain in words our
    remorse and hurt we have.

   I wish you knew the man I know not perfect but honest, kind, hard-working, loyal, a sense of
   responsibility; traits I saw in Denny when I met him 45 years ago. He is still that man. Denny is
   my best friend and has always been the key to my peace of mind through ow-
   relationship. Thank you, Judge Borman, for your consideration of leniency.


    s·     l       ..

     o a     1ams
                          J
   24455 Crestley Drive
   Corona, CA 92883
